         Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 1 of 39




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT
                                                                                  2918 OCT 18 PH 2: 31

 AMERICAN CABLE ASSOCIATION, CTIA
 - THE WIRELESS ASSOCIATION, NCTA-
 THE INTERNET & TELEVISION
 ASSOCIATION, NEW ENGLAND CABLE
 & TELECOMMUNICATIONS
 ASSOCIATION, and USTELECOM - THE
 BROADBAND ASSOCIATION, on behalf of                         Case No.   _2 ~ \6 ·CV ' lbI
 their members,

                             Plaintiffs,

               V.

 PHILIP B. SCOTT, in his official capacity as
 the Governor of Vermont; SUSANNE R.
 YOUNG, in her official capacity as the
 Secretary of Administration; JOHN l QUINN
 III, in his official capacity as the Secretary and
 Chief Information Officer of the Vermont
 Agency of Digital Services; and JUNE E.
 TIERNEY, in her official capacity as the
 Commissioner of the Vermont Department of
 Public Service;

                             Defendants.



                                           COMPLAINT

         Plaintiffs American Cable Association ("ACA"), CTIA - The Wireless Association

("CTIA"), NCTA - The Internet & Television Association (''NCTA"), New England Cable &

Telecommunications Association (''NECTA"), and USTelecom - The Broadband Association

("US Telecom," and collectively with ACA, CTIA, NCTA, and NECTA, the "Associations") bring

this suit on behalf of their members for declaratory judgment and injunctive relief against

Defendant Philip B. Scott, in his official capacity as the Governor of Vermont, Susanne R. Young,

in her official capacity as the Secretary of Administration, John J. Quinn III, in his official capacity
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 2 of 39




as the Secretary and Chief Information Officer of the Vermont Agency of Digital Services, and

June E. Tierney, in her official capacity as the Commissioner of the Vermont Department of Public

Service (collectively, "Defendants"), stating as follows:

                                   NATURE OF THE CASE

       1.      This case concerns two interrelated attempts by the State of Vermont to

unconstitutionally regulate the provision of broadband Internet service. Specifically, Vermont's

Senate Bill 289, Ex. 1 (''S. 289"), and Vermont Executive Order No. 2-18, Ex. 2 ("Executive

Order"), impose broad obligations that the Federal Communications Commission's ("FCC") 2018

Restoring Internet Freedom Order and the federal Communications Act of 1934, as amended (the

"Communications Act"), prohibit states from imposing. The Executive Order and S. 289 are

therefore preempted under the Supremacy Clause of the United States Constitution. The Executive

Order and S. 289 are unconstitutional for the additional reason that they regulate outside the

borders of the State of Vermont and burden interstate commerce in violation of the dormant

Commerce Clause of the United States Constitution. As the FCC has repeatedly recognized,

Internet traffic flows freely between states, making it difficult or impossible for a provider to

distinguish traffic moving within Vermont from traffic that crosses state borders.      Both the

Supremacy Clause and the dormant Commerce Clause protect broadband Internet service

providers ("ISPs") from a patchwork of inconsistent regulations that are impossible for them to

comply with as a practical matter. The Court should declare that the Executive Order and S. 289

are preempted and unconstitutional, and should permanently enjoin the Defendants from enforcing

or giving effect to them.

       2.      After careful review and deliberation, the FCC recently adopted the 2018 Restoring

Internet Freedom Order, which established "a calibrated federal regulatory regime" for mass-




                                                 2
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 3 of 39




market broadband Internet access service ("BIAS") "based on the pro-competitive, deregulatory

goals of the 1996 [Telecommunications] Act." Restoring Internet Freedom, Declaratory Ruling,

Report and Order, and Order, 33 FCC Red. 311       ~    194 (2018) ("2018 Order"); see also Notice of

Final Rule and Announcement ofEffective Date, 83 Fed. Reg. 21,927 (May 11, 2018) (announcing

effective date of 2018 Order as June 11, 2018). The 2018 Order protects Internet openness with a

regime of transparency and disclosure rather than heavy-handed regulations. Pursuant to that

regime, the Associations' members, either on their own or through their Associations, have made

public commitments to preserve core principles oflnternet openness. See, e.g., 2018 Order~ 142

(collecting examples of members' commitments). Those commitments, as the FCC explained, are

fully enforceable by the Federal Trade Commission ("FTC") and state attorneys general under

federal and state unfair and deceptive trade practices laws (provided they enforce such

commitments in a manner consistent with federal law). See id.         ~~   142, 196, 244; see also id.   ~


242. "Transparency thus leads to openness," id.    ~   245, and the Internet has remained free and open

since the adoption of the 2018 Order, just as it was under the longstanding light-touch approach

that applied for most of the Internet's history.

        3.     The 2018 Order also determined that BIAS, like all other broadband Internet

services, 1 is an inherently interstate "information service." Id. ~~ 20, 199. In so doing, the 2018

Order restored the longstanding position that the FCC (on a bipartisan basis) and the courts had

adhered to for decades. The 2018 Order thereby reversed a 2015 FCC ruling, see Protecting and

Promoting the Open Internet, Report and Order on Remand, Declaratory Ruling, and Order, 30



1
  This Complaint uses the term "broadband Internet service" to refer to any broadband service that
provides access to the Internet and that is offered by an Internet service provider ("ISP"). The
term encompasses not only mass-market broadband Internet access services sold to residential and
small business customers (which the FCC refers to as "BIAS"), but also enterprise broadband
Internet services sold to government agencies and large businesses.


                                                   3
           Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 4 of 39




FCC Red. 5601 , 431 (2015) ("2015 Order"), that BIAS should be regulated as a common carrier

"telecommunications service" under the Communications Act. The 2018 Order similarly restored

the FCC's longstanding determination that wireless BIAS is not a "commercial mobile service"

under the Communications Act and therefore is statutorily immune from common carrier

regulation. 2018 Order, 74. Here, too, the FCC reversed a 2015 ruling, see 2015 Order, 388,

that mass-market wireless BIAS should be regulated as a common carrier commercial mobile

service.

       4.       Based on the disclosure regime and these statutory classifications, the FCC repealed

certain "net neutrality" rules and regulations that were adopted in the 2015 Order and predicated

on the classification of BIAS as a common carrier service. The 2015 Order had imposed four basic

forms of conduct regulation on the provision of BIAS that are relevant to this case: a no-blocking

rule, a no-throttling rule, a no-paid-prioritization rule, and a general "Internet Conduct Standard."

The 2018 Order repealed each of these measures based on federal law and policy mandating a

light-touch regulatory approach to BIAS. See 2018 Order ,, 1-5. The FCC also revised its

longstanding "transparency rule" to specifically require ISPs to disclose blocking, throttling, and

other practices to protect Internet openness through a policy of disclosure. Id ,, 220-223.

           5.   In addition to reclassifying (and thereby reestablishing) fixed and mobile BIAS as

services statutorily immune from common carrier regulation and repealing the above-described

rules and regulations, the 2018 Order included a broadly worded express preemption directive,

making clear that the 2018 Order "preempt[ s] any state or local measures that would effectively

impose rules or requirements that [the FCC has] repealed or decided to refrain from imposing in

this order or that would impose more stringent requirements for any aspect of broadband service"

addressed in the 2018 Order. Id, 195 (emphases added). Notably, the primacy of federal law in




                                                 4
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 5 of 39




this "inherently" "jurisdictionally interstate" context is one of the few points on which the 2018

Order and 2015 Order agree: both decisions "preclude[ d] states from imposing obligations on

broadband services that are inconsistent with the carefully tailored [federal] regulatory scheme."

2015 Order~~ 431,433; see 2018 Order~~ 194-195, 200.

       6.      Notwithstanding the 2018 Order's binding legal rulings and clear preemptive

effect, the Governor issued the Executive Order and the State enacted S. 289, which, by their own

terms, are deliberately intended to replicate the rules the FCC repealed in the 2018 Order and

thereby effectively nullify federal law. The Executive Order and S. 289 thus impose pervasive

common-carrier net neutrality mandates on an ISP at the moment it signs a service contract with

the State. These contracts include agreements with a wide array of State entities, and each of the

Associations have members that currently and routinely enter and maintain such contracts with

such entities in Vermont. See S. 289 §§ 4 (applying to contracts with "agencies of the Executive

Branch"), 5 (applying to contracts with "the Legislative Branch"), 6 (applying to contracts with

''the Judicial Branch"); E.O. ~~ I (applying to "[a]ll State Agency contracts"), I.D. (defining "State

Agency" to "include all State agencies, departments, commissions, committees, authorities,

divisions, boards or other administrative units of the Executive Branch"). Moreover, the Executive

Order goes even further than the FCC's repealed rules. The 2015 Order reclassified and regulated

only BIAS, that is, only mass-market broadband Internet access sold to residential and small

business customers. But the Executive Order applies not only to ISPs' provision of BIAS, but also

to their provision of enterprise Internet access services sold to government agencies and large

businesses. Thus, the Executive Order not only imposes the net neutrality obligations that the FCC

repealed in the 2018 Order, but also expands those obligations to reach all broadband Internet




                                                  5
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 6 of 39




services offered by ISPs contracting with the State, including those the FCC chose not to subject

to such mandates.

       7.      Vermont's attempts to revive and, indeed, expand a repealed regulatory regime are

plainly preempted by federal law-an outcome that, as discussed below, members of the Vermont

government specifically brought to the attention of the Vermont General Assembly and the

Governor before they adopted these measures, but that they disregarded in moving forward with

these actions. Under the Supremacy Clause of the United States Constitution, U.S. Const. art. VI,

cl. 2, state measures that contravene validly adopted federal laws and policy determinations,

including those contained in FCC orders, are preempted and have no force or effect. Here, that

preemption applies for at least two distinct reasons.

       8.      First, the 2018 Order expressly preempts Executive Order and S. 289. Given the

inherently interstate nature of BIAS, the FCC has consistently determined that BIAS must be

governed "by a uniform set offederal regulations, rather than by a patchwork that includes separate

state and local requirements." 2018 Order ,-i 194; see also 2015 Order ,-i 433 (ruling that BIAS

must remain subject to "a comprehensive regulatory framework" at the national level that

"preclude[ s] states from imposing obligations on broadband service that are inconsistent with the

[FCC's] carefully tailored regulatory scheme"). Disparate state and local requirements could

"significantly disrupt the balance" struck by federal law and "impair the provision of [BIAS] by

requiring each ISP to comply with a patchwork of separate and potentially conflicting requirements

across all the different jurisdictions in which it operates." 2018 Order ,-i 194. This is already

happening-several states have adopted or are in the process of adopting different and potentially

incongruous net neutrality requirements, which are consistent only in their disregard for the

primacy of federal law. And given the ambiguity inherent in many of the requirements, state




                                                 6
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 7 of 39




agencies and courts inevitably will interpret these requirements differently and further perpetuate

their incongruity. The FCC expressly found that such state and local efforts to regulate in this area

"could pose an obstacle to or place an undue burden on the provision of broadband Internet access

service and conflict with the deregulatory approach" adopted in the 2018 Order. Id. 1195. The

Executive Order and S. 289 unquestionably constitute state measures that "impose rules or

requirements that [the FCC has] repealed or decided to refrain from imposing" and thus are

expressly preempted by federal law. Id. They likewise stand as an obstacle to the federal policy

of reducing regulation of BIAS and thus are invalid under conflict preemption principles and

precedent as well.

       9.      Second, the Communications Act itself also preempts the Executive Order and S.

289 because they impose impermissible common carrier regulations-that is, categorical bans

affecting how providers offer service that leave "no room at all for individualized bargaining."

Verizon v. FCC, 740 F.3d 623,658 (D.C. Cir. 2014). The Communications Act expressly prohibits

the imposition of common carrier obligations on providers of information services and on

providers of private mobile services. See id. at 650 (citing 47 U.S.C. §§ 153(51), 332(c)(l)(A)). 2

That is why, prior to the 2015 Order, the D.C. Circuit invalidated some of the same requirements

that Vermont seeks to impose here when the FCC applied them to such non-common-carrier

services. See Verizon, 740 F.3d at 650. It is also why the FCC's adoption of these and other

requirements in its now-rescinded 2015 Order was predicated on classifying BIAS as a common

carrier telecommunications service. See 2015 Order 11307-308. That predicate no longer applies

because the 2018 Order restored the longstanding classification of BIAS as an information service,'




2
  "Private mobile services" are those mobile services that are not "commercial mobile radio
services" as defined by the Communications Act and the FCC. 47 U.S.C. § 332(d).


                                                 7
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 8 of 39




and of mobile BIAS as a private mobile service. As the Eighth Circuit recently reiterated, "'any

state regulation of an information service conflicts with the federal policy of nonregulation,' so

that such regulation is preempted by federal law." Charter Advanced Servs. (MN), LLC v. Lange,

--- F.3d ---, No. 17-2290, 2018 WL 4260322, at *2 (8th Cir. Sept. 7, 2018) (quoting Minn. Pub.

Utils. Comm 'n v. FCC, 483 F.3d 570, 580 (8th Cir. 2007)). Thus, the Executive Order and S. 289

impermissibly impose common carrier regulations on services that are statutorily exempt from

such regulation. The Executive Order further conflicts with the FCC's determinations in prior

orders-which the 2015 Order did not alter-that all other broadband Internet services (such as

those sold to government agencies and large business customers) are information services and,

when offered by wireless ISPs, are also private mobile services. See 2015 Order ,r,r 189-190.

       10.     The State cannot escape the preemptive force of the 2018 Order and federal law

more broadly by claiming that it is merely exercising its spending power like any private market

participant. The Executive Order and S. 289 expressly regulate ISPs' provision of service to all

customers throughout the State, not just to government customers and contracts. Controlling

judicial precedent holds that states may not escape federal preemption by regulating indirectly

through their spending, procurement, or other commercial powers what they are forbidden from

regulating directly. Indeed, if states were permitted to circumvent federal preemption in this

manner, they would have a free hand to use their spending powers to undermine established federal

law on virtually any topic-including civil rights, religious freedom, and a variety of other issues.

Thus, this Court should declare the Executive Order and S. 289 unconstitutional under the

Supremacy Clause of the United States Constitution and enjoin Defendants from enforcing or

giving effect to the Executive Order and S. 289.




                                                   8
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 9 of 39




       11.      Finally, the Executive Order and S. 289 violate the "dormant" or "negative"

Commerce Clause of the United States Constitution by regulating conduct occurring wholly

outside Vermont's borders. Specifically, the Executive Order and S. 289 regulate Internet services

that involve overwhelmingly interstate communications, which the FCC has found cannot

practically be separated from rare instances of purely intrastate electronic communications.

Moreover, the Executive Order, on its face, is not limited to ISPs' dealings with Vermont

customers. The Executive Order and S. 289 also violate the "dormant" or "negative" Commerce

Clause because they impose burdens on interstate commerce that far outweigh any purported

benefits to Vermont by re-imposing rules that the FCC expressly found to harm interstate

commerce and to offer no net benefits.

                                 JURISDICTION AND VENUE

       12.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because the

Associations' claims arise under the laws of the United States, including the Communications Act,

the 2018 Order, 42 U.S.C. § 1983, and the Supremacy and Commerce Clauses of the United States

Constitution. This Court has equitable jurisdiction to enjoin unconstitutional action. Armstrong

v. Exceptional Child Ctr., Inc., 135 S. Ct. 1378, 1384 (2015).

       13.      Because an actual controversy within the Court's jurisdiction exists, this Court may

grant declaratory and injunctive relief pursuant to the Declaratory Judgment Act, 28 U.S.C.

§§ 2201-2202.

       14.      Venue is proper in the District of Vermont, pursuant to 28 U.S.C. § 139l(b),

because the events and omissions giving rise to the Associations' claims occurred in Vermont.




                                                 9
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 10 of 39




                                            PARTIES

        15.    Plaintiff ACA is a trade association of small and medium-sized cable companies in

the United States. Many of ACA's members are small, family-owned businesses that have served

their communities for decades. Multiple ACA members offer broadband Internet services to

households, businesses, and governmental entities in Vermont.

        16.    Plaintiff CTIA is a non-profit association that represents the wireless

communications industry. Members of CTIA include wireless broadband ISPs operating in the

·State of Vermont and throughout the county, as well as providers of other wireless services, device

manufacturers, and other wireless industry participants.

        17.    Plaintiff NCTA is the principal national trade association of the cable industry in

the United States. Its members include cable providers offering broadband Internet services to

households, businesses, and governmental entities throughout the country, including in Vermont.

        18.    Plaintiff NECTA is a regional trade association representing cable providers in

Vermont, Connecticut, Massachusetts, New Hampshire, and Rhode Island. Several ofNECTA's

members offer broadband Internet services to households, businesses, and governmental entities

throughout that five-state region, including Vermont.

        19.    Plaintiff USTelecom is a non-profit association of service providers and suppliers

for the telecommunications industry. Its members provide broadband Internet services, including

BIAS and new Internet Protocol-based services over fiber-rich networks, to millions of consumers

and businesses across the country, including in Vermont.

        20.    The Associations have standing to bring the claims asserted in this Complaint on

behalf of their members because (a) the subject matter of this suit is germane to the Associations'

purpose; (b) members of the Associations would have standing on their own to bring these claims,




                                                 10
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 11 of 39




given the substantial harms that members face if the invalid and unconstitutional state measure at

issue here were to be enforced; and (c) neither the claims asserted, nor the relief requested, requires

the participation of the Associations' individual members in this lawsuit.

        21.    Defendant Philip B. Scott is the Governor of Vermont. Pursuant to Chapter II,

Section 20 of the Vermont Constitution, the Governor is vested with the chief executive power of

the State and is "to take care that the laws be faithfully executed." Defendant Scott signed and

issued Executive Order 2-18, which is one subject ofthis action. He is also ultimately responsible

for enforcing S. 289. He is the head of the State of Vermont's executive branch, to which both the

Executive Order and S. 289 apply. He is sued in his official capacity only.

        22.    Defendant Susanne R. Young is the Secretary of Administration of the State of

Vermont. Pursuant to ,r,r II, III, and IV of the Executive Order, she, and the agency she heads, are

responsible for implementing the Executive Order by amending the State's Procurement and

Contracting Procedures to comport with the Executive Order, granting any waivers from

compliance with the Executive Order, and granting approval to State agencies to procure Internet

services in compliance with the Executive Order. Pursuant to §§ 2, 4, 5, 6, and 7 of S. 289, she

also manages the process whereby ISPs certify that they meet S. 289's requirements, and such

certification is required to contract with the State of Vermont. She is sued in her official capacity

only.

        23.    Defendant John J. Quinn III is the Secretary and Chief Information Officer of the

Vermont Agency of Digital Services. Pursuant to ,r,r IV and V of the Executive Order, he, and the

agency he heads, are responsible for implementing the Executive Order by granting approval to

State agencies to procure Internet services in compliance with the Executive Order and advising

the Governor on additional actions to further the purposes of the Executive Order. Pursuant to§ 4




                                                  11
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 12 of 39




of S. 289, the agency he heads is responsible for ensuring that contracts with State entities contain

terms and conditions requiring that an ISP certify its compliance with S. 289. He is sued in his

official capacity only.

        24.     Defendant June E. Tierney is the Commissioner of the Vermont Department of

Public Service. Pursuant to ,i,i III and V of the Executive Order, she, and the agency she heads,

are responsible for implementing the Executive Order by "resolv[ing] any dispute over the

definition of terminology used in [the] Executive Order" and advising the Governor on additional

actions to further the purposes of the Executive Order. She is sued in her official capacity only.

                                    STATEMENT OF FACTS

                                    The Associations' Members

        25.     The Associations' members provide broadband Internet services m Vermont,

including both mass-market and enterprise broadband Internet services. Those members also

provide broadband Internet services to government entities in Vermont, and either have bid (since

the effective date of the Executive Order) or intend to bid on contracts with State entities to provide

such services in the future.

        26.     These members provide broadband Internet services in Vermont (and throughout

the country) using extensive wired and wireless networks that enable the routing of data packets

along dynamic paths without regard for state or even national boundaries. It is "well-settled" that

the broadband Internet services the Associations' members offer are "jurisdictionally interstate

service[s] because 'a substantial portion oflnternet traffic involves accessing interstate or foreign

websites."' 2018 Order ,J 199 (quoting Bell At!. Tel. Cos. v. FCC, 206 F.3d 1, 5 (D.C. Cir. 2000));

see also id. ,i,i 199-200 (collecting cites to extensive prior FCC and judicial precedent in support).

"Because both interstate and intrastate communications can travel over the same Internet




                                                  12
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 13 of 39




connection (and indeed may do so in response to a single query from a consumer), it is impossible

or impracticable for ISPs to distinguish between intrastate and interstate communications over the

Internet or to apply different rules in each circumstance." Id   1200.
                      Federal Law Governing Broadband Internet Service

        27.     The provision of broadband Internet service in general-and the issue of net

neutrality in particular-have long been the focus of substantial regulatory interest and activity at

the federal level. That is as it should be, given the inherently interstate nature of Internet service.

For many years before 2015, the FCC repeatedly made clear that broadband Internet service is

properly classified as an interstate information service free from common-carrier-style regulation.

See, e.g., In re GTE Telephone Operating Cos., Memorandum Opinion and Order, 13 FCC Red.

22466 11 16-19 ( 1998); Inquiry Concerning High-Speed Access to the Internet Over Cable and

Other Facilities, Declaratory Ruling and Notice of Proposed Rulemaking, 17 FCC Red. 4798

11 38-39    (2002); Appropriate Framework for Broadband Access to the Internet Over Wireline

Facilities, Report and Order and Notice of Proposed Rulemaking, 20 FCC Red. 14853112 (2005);

United Power Line Council's Petition for Declaratory Ruling Regarding the Classification of

Broadband Over Power Line Internet Access Service as an Iriformation Service, Memorandum

Opinion and Order, 21 FCC Red. 13281 (2006); Appropriate Regulatory Treatment for Broadband

Access to the Internet Over Wireless Networks, Declaratory Ruling, 22 FCC Red. 5901 (2007); see

also National Cable & Telecomms. Ass 'n v. Brand X Internet Servs., 545 U.S. 967, 1003 (2005)

(upholding the FCC's 2002 determination that broadband Internet access service is an information

service).

        28.     The 2015 Order. In 2015, the FCC temporarily deviated from that longstanding

classification of BIAS as an information service when it adopted the 2015 Order, which




                                                  13
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 14 of 39




reclassified only "mass-market retail" BIAS-but not enterprise broadband Internet services sold

to government agencies and large business customers-as an interstate ''telecommunications

service." 2015 Order 1125, 189. The FCC simultaneously reclassified mobile "mass-market

retail" BIAS-and, again, not other mobile broadband Internet services, such as those sold to

government agencies and enterprise customers-as a "commercial mobile service." With these

changes to then-existing law, the FCC was able to subject mass-market fixed and mobile BIAS to

common carrier regulation. Exercising that newly created authority, it did just that, adopting a set

of net neutrality regulations governing BIAS providers. The regulations included the following

three so-called "bright-line" rules:

        •      No blocking: "A person engaged in the provision of broadband Internet access

               service, insofar as such person is so engaged, shall not block lawful content,

               applications, services, or nonharmful devices, subject to reasonable network

               management." 2015 Order 115.

        •      No throttling: "A person engaged in the provision of broadband Internet access

               service, insofar as such person is so engaged, shall not impair or degrade lawful

               Internet traffic on the basis of Internet content, application, or service, or use of a

               non-harmful device, subject to reasonable network management." Id. 116.

       •       No paid prioritization: "A person engaged in the provision of broadband Internet

               access service, insofar as such person is so engaged, shall not engage in paid

               prioritization.   'Paid prioritization' refers to the management of a broadband

               provider's network to directly or indirectly favor some traffic over other traffic,

               including through use of techniques such as traffic shaping, prioritization, resource

               reservation, or other forms of preferential traffic management, either (a) in




                                                 14
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 15 of 39




               exchange for consideration (monetary or otherwise) from a third party, or (b) to

               benefit an affiliated entity." Id. 1 18.

       29.     The FCC also adopted a general "Internet Conduct Standard," which stated: "Any

person engaged in the provision of broadband Internet access service, insofar as such person is so

engaged, shall not unreasonably interfere with or unreasonably disadvantage (i) end users' ability

to select, access, and use broadband Internet access service or the lawful Internet content,

applications, services, or devices of their choice, or (ii) edge providers' ability to make lawful

content, applications, services, or devices available to end users. Reasonable network management

shall not be considered a violation of this rule." Id. 121. The 2015 Order expressly acknowledged

that the Internet Conduct Standard, together with the bright-line rules noted above, constituted

common carrier regulation. Id. 11288-96.

       30.     The FCC supplemented these common carrier regulations with rules intended to

ensure that Internet access service providers are transparent about their network management

practices and terms of service. To that end, the 2015 Order left in place transparency requirements

first adopted in 2010, though the FCC added certain non-codified "enhancements" to the

requirements. See id.   1 23   ("A person engaged in the provision of broadband Internet access

service shall publicly disclose accurate information regarding the network management practices,

performance, and commercial terms of its broadband Internet access services sufficient for

consumers to make informed choices regarding use of such services and for content, application,

service, and device providers to develop, market, and maintain Internet offerings."); id.     1 24
(describing the enhancements).

       31.     The 2018 Order. In 2017, the FCC reexamined this departure from its historical

approach to the Internet and adopted the 2018 Order, which restored the pre-2015 classification of




                                                  15
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 16 of 39




BIAS as an interstate "information service," as well as the pre-2015 classification of mobile BIAS

as a "private mobile service."      Relying on both the Communications Act, which precludes

subjecting these services to common carrier regulation, and an in-depth analysis of the public

interest, it repealed the so-called bright-line rules in the 2015 Order on blocking, throttling, and

paid prioritization, as well as the Internet Conduct Standard. See 2018 Order ,r,r 239, 246-267. In

lieu of these requirements, the 2018 Order revised the transparency rule to expressly require that

BIAS providers publicly and clearly disclose any blocking, throttling, paid prioritization, or

affiliated prioritization. Id. ,i 220. The FCC preserved the core requirement that ISPs disclose key

terms relating to broadband performance, commercial terms, and network management, see id. ,i

115, while rescinding certain "enhancements" that the 2015 Order had imposed, such as the

requirement that most ISPs disclose highly technical performance characteristics, which the FCC

determined would not be useful to consumers, see id. ,i,i 214-215, 221-222.

        32.     The FCC further determined that the FTC has both the authority and capability to

"enforce any commitments made by ISPs regarding their network management practices,"

including the net neutrality commitments the Associations and their members had made publicly.

Id. ,i 141 (citing 15 U.S.C. § 45(a)). It further noted that federal antitrust laws, enforceable by both

the FTC and Department of Justice, provide additional protections. See id. ,i 143. Thus, the FCC

concluded that "the [revised] transparency rule," "in combination with the state of broadband

Internet access service competition and the antitrust and consumer protection laws, obviates the

need for conduct rules by achieving comparable benefits at lower cost." Id. ,i 239.

        33.     The 2018 Order further reaffirmed the FCC's longstanding (and bipartisan)

determination that broadband Internet service is inherently interstate and must be governed by "a

uniform set offederal regulations, rather than by a patchwork that includes separate state and local




                                                  16
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 17 of 39




requirements." 2018 Order ,r 194. Indeed, the FCC has long confirmed its "preemption authority

to preclude states from imposing obligations on broadband service that are inconsistent with the

[FCC's] carefully tailored regulatory scheme." 2015 Order ,r 433. Federal courts have likewise

affirmed that broadband Internet service is an "'interstate and foreign communication by wire'

within the meaning of Title I of the Communications Act," Comcast Corp. v. FCC, 600 F.3d 642,

646-47 (D.C. Cir. 2010) (quoting 47 U.S.C. § 152(a)), thereby subject to the "centraliz[ed]

authority" of the FCC, 47 U.S.C. § 151.

       34.     Building on its long-held position, the FCC explained in the 2018 Order that it was

establishing "a calibrated federal regulatory regime [for broadband] based on the pro-competitive,

deregulatory goals of the 1996 Act." 2018 Order ,r 194. Allowing state and local governments to

adopt their own separate, and more burdensome, requirements for broadband service, the FCC

explained, could "significantly disrupt the balance" struck by federal law and "could impair the

provision of such service by requiring each ISP to comply with a patchwork of separate and

potentially conflicting requirements across all the different jurisdictions in which it operates." Id

       35.     Accordingly, and central to this suit, the FCC included a broadly worded, express

preemption provision in the 2018 Order. That provision states that the 2018 Order "preempt[ s]

any state or local measures that would effectively impose rules or requirements that [the FCC has]

repealed or decided to refrain from imposing in this order or that would impose more stringent

requirements for any aspect of broadband service" addressed in that order, 2018 Order             ,r 195
(emphases added), "includ[ing] any state laws that would require the disclosure of [BIAS]

performance information, commercial terms, or network management practices in any way

inconsistent with the transparency rule adopted" by the 2018 Order, id.         ,r   195 n.729.    This

preemption is necessary, the FCC explained, because state efforts to regulate in this area "could




                                                 17
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 18 of 39




pose an obstacle to or place an undue burden on the provision of broadband Internet access service

and conflict with the deregulatory approach" adopted in the 2018 Order. Id. Indeed, even the

2015 Order determined "that broadband Internet access service is jurisdictionally interstate for

regulatory purposes," 2015 Order, 431-as the 2018 Order reaffirmed, see 2018 Order, 199-

and admonished states not to "frustrate federal broadband policies," 2015 Order, 433.

        36.    The 2018 Order carries the weight of the Supremacy Clause. The Supreme Court

has long recognized that "[f]ederal regulations have no less pre-emptive effect than federal

statutes," Fid. Fed. Sav. & Loan Ass'n v. de la Cuesta, 458 U.S. 141, 153 (1982), and that "a

federal agency acting within the scope of its congressionally delegated authority may pre-empt

state regulation and hence render unenforceable state or local laws that are otherwise not

inconsistent with federal law," City of New York v. FCC, 486 U.S. 57, 63-64 (1988) (internal

quotation marks omitted). Moreover, a federal determination that an area is best left "unregulated"

carries "as much pre-emptive force as a decision to regulate." Ark. Elec. Co-op. v. Ark. Pub. Serv.

Comm 'n, 461 U.S. 375, 384 (1983) (emphasis in original); see also Geier v. Am. Honda Motor

Co., 529 U.S. 861, 883-84 (2000) (federal determination that statutory objectives, including

promoting innovation, were best achieved through less rather than more regulation constituted a

substantive determination with preemptive force); Minn. Pub. Utils. Comm 'n. v. FCC, 483 F.3d

570, 580 (8th Cir. 2007) (recognizing that "deregulation" is a "valid federal interest[] the FCC may

protect through preemption of state regulation"). States thus must respect, and not flout, the 2018

Order's policy determinations regarding the proper regulatory status of BIAS and its preemption

provision, just like any other federal law.




                                                18
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 19 of 39




                                     Executive Order No. 2-18

       37.     On February 15, 2018, Governor Scott signed Vermont Executive Order No. 2-18,

which provides that "[a]ll State Agency contracts with Internet service providers shall include net

neutrality protections, and specifically state that Internet service providers shall not" engage in

blocking, throttling, or paid prioritization, using language substantially similar to the 2015 Order

rules that the FCC repealed in the 2018 Order. E.O. ,, I.A-LC. The Executive Order also requires

that all State agency contracts for broadband Internet services include a provision that replicates,

almost verbatim, the "Internet Conduct Standard" repealed by the 2018 Order. Id, I.D. In fact,

the Executive Order appears to impose a broader version of the Internet Conduct Standard than

the 2015 Order, which provided that "[r]easonable network management shall not be considered a

violation," 2015 Order , 136-an exception the Executive Order lacks, see E.O.                   ,1.n.
Additionally, whereas the 2015 Order identified a set of "factors" to guide the application of the

Internet Conduct Standard, see 2015 Order,, 138-145, the Executive Order omits those factors

and provides no indication of how the State intends to apply the standard, see E.O., I.D.

       38.     In his press statement accompanying the signing of the Executive Order, Governor

Scott made clear that the Executive Order is intended to reinstate the net neutrality regulations that

the FCC repealed: "I did not support the Federal Communications Commission's decision to

repeal net neutrality, but we can take steps here in Vermont to uphold these values." Governor

Signs Order to Protect Net Neutrality, Legislators Say It Doesn't Do Enough, ST. ALBANS

MESSENGER,   Feb. 16, 2018, at AS.

       39.     The restrictions the Executive Order imposes are not limited to an ISP's provision

of broadband Internet service pursuant to a specific government contract, but instead require that

ISPs comply with the Executive Order's net neutrality requirements in the provision of all "Internet




                                                 19
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 20 of 39




services" to "any Internet customer." See, e.g., E.O.   ,r LC; see also id. ,r,r I.A, LB, I.D (applying
conditions to the provision of service to "customers" in general, without limiting the conditions to

government customers); id., pmbl. (reciting a desire to ensure an open Internet for "Vermonters"

generally).

       40.     The Executive Order became effective upon its signing. E.O. ,r VII. The Executive

Order also provided that "[a]s soon as practicable, but in no event later than April 1, 2018, the

Agency of Administration shall amend the State's Procurement and Contracting Procedures as

necessary and appropriate to comply with this directive." Id.    ,r II.   The Agency of Administration

released such amendments on March 29, 2018, specifically requiring that "[t]he language set forth

in Executive Order No. 2-18 must be included in all state contracts with Internet service providers."

State of Vermont, Information Technology Procurement Guideline at 42-43 (rev. Mar. 29, 2018),

available at http://bit.ly/2JcFyL4.

                                                S.289

       41.     On May 12, 2018, the Vermont General Assembly passed S. 289, and on May 22,

2018, the Governor signed S. 289 into law. Similar to the Executive Order, S. 289 imposes net

neutrality requirements on ISPs as a condition of obtaining State contracts for the provision of

BIAS. See S. 289 §§ 3-7. In a letter to legislators following his signing of S. 289, Governor Scott

stated that S. 289 "solidifies the State's policy interest" that was "previously addressed in the

Executive Order [he] issued in February." Letter from Vermont Gov. Philip B. Scott to Vermont

General Assembly, May 22, 2018, at 1, Ex. 3 ("Scott Letter").

       42.     Specifically, under S. 289, the Secretary of Administration must develop a process

for ISPs to certify that they meet "net neutrality standards" that are nearly identical to those in the

now-repealed 2015 Order. See S. 289 § 2. To receive a "certificate of net neutrality compliance,"




                                                  20
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 21 of 39




the ISP must "demonstrate[]" to the Secretary that, among other things, it does not engage in

blocking, throttling, or paid prioritization in Vermont, and that it adheres to a standard that

replicates the FCC's repealed Internet Conduct Standard.        See id    Additionally, to receive

certification, the ISP must publicly disclose to consumers information regarding its "network

management practices, performance, and commercial terms of its broadband Internet access

services." Id. An ISP may contract with State entities only if the contract "contains terms and

conditions requiring that the Internet service provider certify that it is in compliance with ...

[these] net neutrality standards." Id §§ 3-6. Notably, S. 289 goes further in this respect than the

Executive Order, as S. 289 imposes those conditions not only on contracts with State agencies

under the Executive Branch, but also on contracts with the Legislative and Judicial Branches.

Compare id. §§ 4 (applying to contracts with "agencies of the Executive Branch"), 5 (applying to

contracts with "the Legislative Branch"), 6 (applying to contracts with "the Judicial Branch"), with

E.O. ,r,r I (applying to "[a]ll State Agency contracts"), I.D. (defining "State Agency contracts" as

those under the Executive Branch).

       43.     As with the Executive Order, S. 289 imposes restrictions and requirements that are

not limited to an ISP's provision of service pursuant to a particular government contract. Instead,

to receive certification, the ISP must demonstrate that it "does not engage in any of [S. 289's

prohibited practices] in Vermont." S. 289 § 2 (emphasis added). Thus, in order to contract with

the State of Vermont, an ISP must comply with S. 289's requirements when providing service to

any customer in Vermont-not just when serving a government customer.

       44.     S. 289 became effective on July 1, 2018. Id § 7. Its requirements "apply to all

government contracts for Internet service entered into or renewed on or after either April 15, 2019




                                                21
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 22 of 39




or the date on which the Governor's Executive Order No. 2-18 [] is revoked and rescinded,

whichever is earlier." Id. A challenge to both measures is proper now.

                      Executive Order No. 2-18 and S. 289 Are Preempted

       45.     The admitted purpose and effect of the Executive Order and S. 289 is to reinstate

the rules and policies the FCC had adopted in the 2015 Order but repealed in the 2018 Order. The

Executive Order specifically asserts that "the Federal Communications Commission (FCC)

recently issued its order, 'Restoring Internet Freedom' which eliminated net neutrality principles,"

E.O. pmbl., and that the Executive Order is designed to reverse that federal action by mandating

that "[a]ll State Agency contracts with Internet service providers shall include net neutrality

protections," id. ,-i I. Similarly, the "findings" set forth in § 1 of S. 289 acknowledge that "[t]he

Federal Communications Commission's (FCC's) recent repeal of the federal net neutrality rules

pursuant to its Restoring Internet Freedom Order manifests a fundamental shift in policy" based

on the FCC's determination that "a 'light-touch' regulatory approach under Title I of the

Communications Act of 1934, rather than 'utility-style' regulation under Title II, will further

advance the [c ]ongressional goals of promoting broadband deployment and infrastructure

investment." S. 289 § 1(9). But the findings go on to claim, without pointing to any evidence,

that "[t]he FCC's regulatory approach is unlikely to achieve the intended results in Vermont," and

attempt to rationalize the enactment of the statute on that basis. Id. § 1(10). Thus, the General

Assembly explicitly rejected the 2018 Order's policies in favor of conflicting policies that the 2018

Order repealed.

       46.     Accordingly, the Executive Order and S. 289 are the very kind of state measures

that the 2018 Order and the Communications Act each preempt. As noted above, the 2018 Order

"preempt[ s] any state or local measures that would effectively impose rules or requirements that




                                                 22
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 23 of 39




[the FCC has] repealed or decided to refrain from imposing in this order or that would impose

more stringent requirements for any aspect of broadband service" addressed in the 2018 Order.

2018 Order~ 195 (emphases added). The 2018 Order's preemption of "state or local measures"

plainly covers the Executive Order and S. 289, which both seek to reinstate net neutrality

requirements that the 2018 Order repealed, as well as "more stringent" versions of those

requirements, and thus explicitly "impose [net neutrality] requirements" on ISPs in their provision

of BIAS. Id The "rules or requirements that [the FCC] repealed" in the 2018 Order include the

prior no-blocking rule, no-throttling rule, no-paid-prioritization rule, and the Internet Conduct

Standard. The Executive Order and S. 289 reinstate all of these repealed rules for ISPs that contract

with the State. 3

        4 7.    In fact, the Executive Order goes even further than the repealed federal rules by

applying the requirements more stringently to all "Internet service providers" and all "Internet

services," including those sold to government and enterprise customers, E.O. pmbl, ~ l, rather than

limiting its reach only to the providers of the mass-market services that the FCC had decided to

regulate in the 2015 Order. See 2015 Order~~ 25-26 (defining BIAS to exclude providers of

enterprise services and similar offerings); id.~~ 15, 16, 18, 21 (applying prior federal net neutrality



3
   S. 289 also includes a disclosure requirement that differs from the 2018 Order's revised
transparency rule. Compare 2018 Order ~ 215 (requiring disclosure of "accurate information
regarding the network management practices, performance, and commercial terms of its broadband
Internet access services sufficient to enable consumers to make informed choices regarding the
purchase and use of such services and entrepreneurs and other small businesses to develop, market,
and maintain Internet offerings"), with S. 289 § 2 (requiring that disclosures also be sufficient "for
content, application, service, and device providers to develop, market, and maintain Internet
offerings"). This requirement is preempted as well, as the 2018 Order specifically preempts "any
state laws that would require the disclosure of broadband Internet access service performance
information, commercial terms, or network management practices in any way inconsistent with
the transparency rule we adopt herein." 2018 Order~ 195 n.729. Indeed, Vermont would have
had no reason to enact S. 289's disclosure requirement if the intent were merely to replicate the
FCC' s existing transparency rule.


                                                  23
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 24 of 39




rules to BIAS providers only "insofar as such person is ... engaged" in the provision of BIAS).

By the same token, the Executive Order also goes beyond the 2015 Order by requiring all ISPs

that contract with State agencies to comply with the net neutrality rules in their dealings with "any

Internet customer," E.O. ,-i LC-not merely with the mass-market customers that were the subject

-of the FCC's rules in the 2015 Order.

       48.     Even apart from the 2018 Order's express preemption ruling, the Executive Order

and S. 289 stand as obstacles to the federal policy of reducing regulation of broadband Internet

service by re-imposing the regulations the FCC repealed and by extending them to broadband

Internet services that the FCC had intentionally never subjected to its net neutrality rules. See,

e.g., City of New York v. FCC, 486 U.S. 57, 64 (1988) ("The statutorily authorized regulations of

an agency will pre-empt any state or local law that conflicts with such regulations or frustrates the

purposes thereof."); Ark. Elec. Co-op., 461 U.S. at 384 (a federal determination that the area is

best left "unregulated" carries "as much pre-emptive force as a decision to regulate") (emphasis in

original). To take one example, both the Executive Order and S. 289 re-impose the FCC's repealed

Internet Conduct Standard-which the 2018 Order found had "hindered investment and

innovation." 2018 Order ,-i 247; see E.O. ,-rI.D; S. 289 § 2. What is more, the Executive Order

expands the FCC's Internet Conduct Standard by omitting the FCC's exception for "reasonable

network management." See E.O. ,-i I.D. These measures blatantly flout the FCC's federal policy

determination and harm broadband providers and consumers both by constraining the development

of innovative new services and by subjecting ISPs to a patchwork of complex, burdensome, and

inconsistent regulation.

       49.     The Executive Order and S. 289 also are flatly inconsistent with, and stand as

obstacles to, Congress's statutory prohibition in the Communications Act on imposing common




                                                 24
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 25 of 39




earner regulation on broadband providers except "to the extent" that they provide a

"telecommunication service" or, in the case of wireless providers, a "commercial mobile service."

47 U.S.C. §§ 153(51), 332(c)(l)(A). The FCC determined in the 2018 Order that BIAS is an

information service, not a telecommunications service.       2018 Order   ,r 239.   The FCC also

determined that wireless BIAS is a private mobile service, not a commercial mobile service. Id

In so doing, the FCC further held that these classifications best achieve federal policies of

"encouraging broadband investment and innovation, making broadband available to all Americans

and benefitting the entire Internet ecosystem." 2018 Order ,r,r 74, 86.

       50.     Because broadband Internet service is an information service rather than a

telecommunications service, broadband providers are exempt from common carrier regulation

under federal law. See Verizon, 740 F.3d at 650 (fmding it "obvious that the Commission would

violate the Communications Act were it to regulate broadband providers as common carriers,"

given the Commission's decision to "classify broadband providers ... as providers of 'information

services"'); id (finding that, "because the Commission has classified mobile broadband service as

a 'private' mobile service ... , treatment of mobile broadband providers as common carriers would

violate section 332"). And, because wireless broadband Internet service is a private mobile

service, rather than a commercial mobile service, wireless broadband providers are doubly exempt

from common carrier regulation. See Cellco P'ship v. FCC, 700 F.3d 534, 538 (D.C. Cir. 2012).

       51.     As explained above, the D.C. Circuit previously struck down the FCC's nearly

identical, pre-2015 net neutrality rules precisely because they imposed common carrier

requirements on providers that are exempt from such regulation. See id at 657-68 (holding that a

net neutrality regime that includes flat bans on blocking and paid prioritization and thus "leaves

no room at all for individualized bargaining" constitutes impermissible common carrier regulation




                                                25
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 26 of 39




of information service providers (internal quotations marks and citations omitted)). Even the

prohibition on unreasonable interference "mirrors" statutory language "establishing the basic

common carrier obligation not to 'make any unjust or unreasonable discrimination."' Id. at 657

(quoting 47 U.S.C. § 202). By imposing common carrier regulation on both information services

and private mobile services, the Executive Order and S. 289 interfere with the federal policies

expressed in the 2018 Order and violate specific provisions of the Communications Act, and are

therefore preempted on both grounds. See Charter Advanced Servs., 2018 WL 4260322, at *2

("[A]ny state regulation of an information service conflicts with the federal policy of

nonregulation, so that such regulation is preempted by federal law." (internal quotation marks and

citation omitted)).

       52.     In fact, since the adoption of the Executive Order and the enactment of S. 289, the

Vermont Public Utility Commission ("Vermont PUC"), the state agency responsible for regulating

certain intrastate communications services in Vermont, has recognized the preemptive force of the

2018 Order. In a June 2018 decision, the Vermont PUC held that it was "preempted from asserting

jurisdiction" over a dispute involving an ISP's BIAS offering-high-speed Internet access over

digital subscriber line ("DSL") service-because it is "not subject to state jurisdiction" in light of

"the FCC's classification ofbroadband services such as DSL as information services." Petition of

Vanu Coverage Co., Case No. 18-1543-PET, Order Dismissing Petition Without Prejudice for

Lack of Jurisdiction, at 6-7 (Vt. Pub. Util. Comm'n Jun. 18, 2018). The Vermont PUC also

specifically pointed to the FCC's policy determination that "allowing state or local regulation of

broadband Internet access service could impair the provision of such service by requiring each

[Internet Service Provider] to comply with a patchwork of separate and potentially conflicting




                                                26
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 27 of 39




requirements across all of the different jurisdictions in which it operates." Id at 6 (quoting 2018

Order~ 194).

        53.    Moreover, Defendants and their agencies themselves voiced serious legal concerns

about state-specific net neutrality conditions prior to the adoption of these measures. When the

Vermont General Assembly was considering S. 289, the Vermont Public Service Department

"strongly caution[ ed]" against such legislation because it "would likely run afoul of the preemption

provisions" in the 2018 Order and warned that "a federal court is likely to be highly skeptical [of]

and disinclined to uphold any law that directly or indirectly seeks to legislate or regulate net

neutrality." Ex. 4, Mem. from Pub. Serv. Dep't to Kendal Smith. Similarly, Defendants Young

and Quinn expressed their concerns regarding S. 289 and cautioned the Vermont Senate that the

2018 Order "made clear that the new rules preempt any state attempts to regulate [I]nternet traffic."

Ex. 5, Mem. from Young et al. to Sen. Committee on Finance (emphasis added). Even Governor

Scott himself, in a letter to legislators written at the same time he signed S. 289, pointed to "federal

preemption of state laws in this area" and acknowledged that "this legislation"-that is, S. 289-

"may have to be modified to mitigate the risk of expensive litigation." Ex. 3, Scott Letter at 1.

        54.    These Defendants were correct-both in acknowledging the 2018 Order's

controlling preemption ruling and in recognizing that it covers state efforts to impose net neutrality

obligations in the form of procurement conditions. Supreme Court precedent makes clear that a

state cannot use its spending power as a means to regulate indirectly what it cannot regulate

directly. See Chamber of Commerce v. Brown, 554 U.S. 60, 69 (2008) (when a state cannot

"directly regulate" activity that is preempted by federal law, "[i]t is equally clear that [the state]

may not indirectly regulate such conduct by imposing restrictions on the use of state funds"). Nor

can Defendants claim that the Executive Order and S. 289 avoid preemption here because the State




                                                  27
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 28 of 39




of Vermont is acting as a market participant and not a regulator. Wisconsin Dep 't of Indus. v.

Gould, Inc., 475 U.S. 282, 287 (1986) (rejecting the state's argument that its statutory scheme

"escapes pre-emption because it is an exercise of the state's spending power rather than its

regulatory power"). While a state generally is free to specify the characteristics of the products

and services it purchases for its own use, Supreme Court precedent draws a controlling distinction

between the role of the state as "market participant" and as regulator. Specifically, the Supreme

Court's cases instruct that the market participant exception does not apply where the challenged

action, "for all practical purposes, ... is tantamount to regulation." Id. at 289. A state acts as a

regulator, and not as a market participant, when the state measure at issue "is neither 'specifically

tailored to one particular job' nor a 'legitimate response to state procurement constraints or to local

economic needs."' Brown, 554 U.S. at 70. That is plainly the case here.

        55.    Indeed, case law establishes that substance, not form, matters for the market-

participant inquiry, and that a state that seeks to regulate conduct outside the scope of state

contracts cannot fall within the market participant exception. Compare Gould, 475 U.S. at 288

(holding that a state policy forbidding state contracts with three-time National Labor Relations Act

violators was preempted because it sought to penalize contractors for conduct outside the scope of

the state contract), with Bldg. & Const. Trades Council of the Metro. Dist. v. Associated Bldrs. &

Contractors of Mass.JR.I. Inc., 507 U.S. 218, 232 (1993) (upholding a condition in a contract

between a state agency and a contractor that was "specifically tailored to one particular job" and

aimed at ensuring "an efficient project that would be completed as quickly and effectively as

possible at the lowest cost"); see also Bldg. Indus. Elec. Contractors Ass 'n v. City of New York,

678 F.3d 184, 189 n.2 (2d Cir. 2012) ("Extracontractual effect is an indicator of regulatory rather

than proprietary intent .... "). The Second Circuit has applied this precise framing to preemption




                                                  28
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 29 of 39




claims arising under the Communications Act and the FCC's implementing rules and orders. See

Sprint Spectrum L.P. v. Mills, 283 F.3d 404,416 (2d Cir. 2002) (applying Gould to preemption

analysis under the Communications Act and FCC orders and rules). Contrary to these precedents,

the Executive Order and S. 289 explicitly aim to regulate ISP conduct generally in order to require

adherence to net neutrality principles throughout the State, by purporting to regulate services

provided to all consumers in Vermont. They are plainly preempted.

         Executive Order No. 2-18 and S. 289 Violate the Dormant Commerce Clause

        56.    The Executive Order and S. 289 independently violate the Commerce Clause of the

United States Constitution, Art. I, § 8, cl. 3, both because they regulate "commerce occurring

wholly outside the boundaries of [Vermont]," Healy v. Beer Inst., Inc., 491 U.S. 324,336 (1989),

and because they impose burdens on interstate commerce that outweigh any purported local

benefit, Pike v. Bruce Church, Inc., 397 U.S. 137, 146 (1970). Under the "dormant" or "negative"

Commerce Clause, a state may not "discriminate against or burden the interstate flow of articles

of commerce," Oregon Waste Sys., Inc. v. Dep 't of Envtl. Quality of State of Or., 511 U.S. 93, 98

(1994), or '"erect barriers against interstate trade,"' Am. Booksellers Found. v. Dean, 342 F.3d 96,

102 (2d Cir. 2003) (quoting Lewis v. BT Inv. Managers, Inc., 447 U.S. 27, 35 (1980)). The

Executive Order and S. 289 plainly violate these core constitutional principles.

        57.    The Executive Order and S. 289 are per se unconstitutional because they "ha[ve]

the 'practical effect' of regulating commerce occurring wholly outside [Vermont's] borders."

Healy, 491 U.S. at 332. As the FCC has long recognized, and as courts have confirmed, Internet

access service is inherently interstate, and it is impossible or impracticable to separate Internet

service into intrastate and interstate activities. See, e.g., 2018 Order ,r,r 199-200 (citing prior FCC

orders). Under the "packet switching" approach that undergirds all Internet transmissions, content




                                                  29
          Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 30 of 39




is divided up into data packets that ISPs deliver by routing them over a variety of interconnected

networks along dynamic paths without regard for state boundaries, which practically forecloses

any effort to segregate intrastate from interstate Internet communications. Moreover, because the

wireless signals that mobile ISPs use do not stop at state borders, the Executive Order and S. 289

also regulate extraterritorially when customers in Vermont with smartphones access the Internet

by connecting to an antenna physically located in a neighboring state. Thus, "it is difficult, if not

impossible, for a state to regulate internet activities without projecting its legislation into other

States." Am. Booksellers Found., 342 F.3d at 103 (invalidating a Vermont statute regulating the

Internet because the "[I]nternet's geographic reach ... makes state regulation impracticable").

          58.       The Executive Order also expressly purports to regulate commerce outside

Vermont by prohibiting State agencies from contracting with an ISP that is non-compliant with

respect to "any Internet customer" (or, as it is framed elsewhere in the Executive Order, any

"customer," without further qualification), not just those residing or located in Vermont. See E.O.

,r,r I.A-D.     Each of these substantial extraterritorial effects plainly violates the dormant Commerce

Clause.       See SPGGC, LLC v. Blumenthal, 505 F.3d 183, 193 (2d Cir. 2007) (recognizing

extraterritoriality "as a basis for per se invalidity" under the dormant Commerce Clause).

          59.       The Executive Order and S. 289 independently violate the dormant Commerce

Clause because they impose burdens on interstate commerce that are "excessive in relation to the

putative local benefits" to Vermont. Pike, 397 U.S. at 142. As the FCC has found, the net

neutrality requirements the Executive Order and S. 289 seek to re-impose place significant burdens

on interstate commerce that outweigh any benefits those rules provide. See 2018 Order ,r,r 239-

266. For example, the Executive Order and S. 289 revive the FCC's Internet Conduct Standard,

which the FCC repealed because it "subjects providers to substantial regulatory uncertainty" and




                                                     30
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 31 of 39




in tum led them to "forego or delay innovative service offerings ... that benefit consumers," and

because the "net benefit of the Internet Conduct Standard is negative." 2018 Order,, 246-249

(emphasis added). The Supreme Court has also warned against the burden imposed on interstate

commerce caused "by subjecting activities to inconsistent regulations." CTS Corp. v. Dynamics

Corp. of Am., 481 U.S. 69, 88 (1987); see also United Haulers, 438 F.3d at 156-57 (recognizing

"a regulatory requirement inconsistent with those of other states" as a "differential burden on

interstate commerce"). In the context of the Internet in particular, compliance with a patchwork

of inconsistent state laws is inherently burdensome and likely impossible.

        60.      Against these burdens, the State did not, and indeed cannot, identify any local

benefits the Executive Order or S. 289 will provide, much less benefits that outweigh the heavy

burdens imposed on interstate commerce-particularly in light of the 2018 Order's investment-

friendly approach to open Internet principles. As described above, the 2018 Order implements

detailed transparency requirements under which ISPs must clearly disclose their network practices

and terms of service. ISPs must disclose blocking, throttling, paid prioritization, congestion

management, and other network management practices and performance characteristics. 2018

Order   fl 219-222.   These disclosures enable consumers to choose between ISPs; moreover, ISP

commitments and disclosures are fully enforceable by the FTC,4 as well as state attorneys general

(provided they enforce such commitments in a manner consistent with federal law). See 2018

Order   fl   196, 244; see also id. , 242.   Beyond those transparency requirements, consumer

protection and antitrust laws provide a backstop against any anti-competitive behavior. The FCC




4
 The FTC has authority under Section 5 of the FTC Act to take enforcement action challenging
any "unfair or deceptive acts or practices." 15 U.S.C. § 45(a)(l).


                                                31
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 32 of 39




found that these constraints "will significantly reduce the likelihood that ISPs will engage in

actions that would harm consumers or competition." Id. ,-i 116.

       61.     In concluding that this "lighter touch" approach would protect consumers, while

better promoting innovation and investment, the FCC found, based on its evaluation of the record

evidence, that "ISPs have strong incentives to preserve Internet openness," id. ,-i 117, and that

"there has been a shift toward ISPs resolving openness issues themselves with less and less need

for Commission intervention," id. ,-i 242. In that vein, all of the Associations' members, either on

their own or through their Associations, have made public commitments to abide by open Internet

principles, which, as described above, are fully enforceable.

       62.     Both the Supreme Court and the Second Circuit have held that state regulations fail

the dormant Commerce Clause's balancing test where, as here, the purported benefit "could be

promoted as well with a lesser impact on interstate activities." Nat'! Farmers Org. Irasburg v.

Comm 'r of Agric., State of Conn., 711 F.2d 1156, 1163 (2d Cir. 1983) (quoting Pike, 397 U.S. at

142). The Executive Order failed even to offer a factual basis for its claims that its provisions will

benefit the State. And S. 289's bald and unsubstantiated assertion that the statute's "burden on

interstate commerce" is "outweighed by the compelling interests the State advances," S. 289

§ 1(21 ), plainly is insufficient to overcome the weight of precedent here. See Bibb v. Navajo

Freight Lines, Inc., 359 U.S. 520, 530 (1959) (when "balanced against the clear burden on

commerce," a state's "inconclusive" showing of benefit is insufficient to defeat a dormant

Commerce Clause challenge).

       63.     Furthermore, courts have long recognized that the dormant Commerce Clause

prevents states from "imped[ing] ... the free flow of commerce" where there exists a "need of

national uniformity." S. Pac. Co. v. State of Ariz. ex rel. Sullivan, 325 U.S. 761, 768 (1945);




                                                 32
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 33 of 39




Morgan v. Commonwealth, 328 U.S. 373, 386 (1946). The Second Circuit foresaw the very

dilemma the Executive Order and S. 289 pose when it stated "that the internet will soon be seen

as falling within the class of subjects that are protected from state regulation because they

'imperatively demand[] a single uniform rule."' Am. Booksellers Found., 342 F.3d at 104 (quoting

Cooley v. Bd. of Wardens, 53 U.S. 299,319 (1851)). As predicted, the Executive Order and S.

289 are but two threads in a tapestry of inconsistent, incongruous, and incompatible Internet access

service regulations unified by a shared distaste for federal primacy and uniformity. The dormant

Commerce Clause is a bulwark "against inconsistent legislation arising from the projection of one

state regulatory regime into the jurisdiction of another State." Healy, 491 U.S. at 337. The

Executive Order and S. 289 demand application of this constitutional bulwark here.

                              Injury to the Associations' Members

       64.     The Associations' members have bid on and/or obtained contracts with Vermont

agencies in the past and intend to do so in the future. Indeed, since the Executive Order's signing

in February, certain Association members have been in active negotiations with governmental

entities in Vermont regarding the terms of broadband service contracts.

       65.     The Executive Order and S. 289 subject the Associations' members that bid on

government contracts in Vermont to unconstitutional legal requirements-a significant injury in

and of itself, and one that courts have found to be irreparable for purposes of issuing a permanent

injunction. See, e.g., Nat'! Collegiate Athletic Ass'n v. Christie, 926 F. Supp. 2d 551,578 (D.N.J.

2013) (holding that enactment of a law "in violation of the Supremacy Clause, alone, likely

constitutes an irreparable harm requiring the issuance of a permanent injunction"), ajf'd sub nom.

Nat 'l Collegiate Athletic Ass 'n v. Governor of New Jersey, 730 F.3d 208 (3d Cir. 2013). Indeed,

the Executive Order broadly applies not just to the mass-market retail BIAS services that the 2015




                                                33
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 34 of 39




Order subjected to net neutrality requirements, but to all broadband Internet services, including

those sold to government and enterprise customers, which have never been subject to net neutrality

requirements.

       66.        Moreover, the specific requirements that both the Executive Order and S. 289

impose will cause irreparable injury to the businesses of Associations' members that bid on and

win state contracts. For instance, the 2018 Order makes clear that the Internet Conduct Standard,

which the FCC specifically repealed but which the Executive Order and S. 289 purport to reinstate

for Vermont ISPs, subjects ISPs (and their customers) to significant harm. See 2018 Order,r,r 246-

52.   This "vague Internet Conduct Standard subjects providers to substantial regulatory

uncertainty," id. ,i 24 7, as a result of which "ISPs and edge providers of all sizes have foregone

and are likely to forgo or delay innovative service offerings or different pricing plans that benefit

consumers, citing regulatory uncertainty under the Internet Conduct Standard in particular," id.

,r 249. The loss of business opportunities caused by the application of and compliance with the

Executive Order and S. 289 will therefore result in irreparable harm to the Associations' members.

Register.com Inc. v. Verio, Inc., 356 F.3d 393, 404 (2d Cir. 2004) (holding that the district court

did not abuse its discretion in finding a permanent injunction necessary to prevent loss of business

opportunities).

       67.        Members also will be subject to lost business opportunities if they do not accede to

the unlawful conditions set forth in the Executive Order and S. 289, which prohibit non-compliant

ISPs from entering into service contracts with governmental entities.            Members thus face

significant harm to the extent that they are prevented from offering services to State entities

because of the Executive Order and S. 289.




                                                   34
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 35 of 39




        68.    More broadly, state measures like these that impose net neutrality requirements on

ISPs "impair the provision of broadband Internet access service by requiring each ISP to comply

with a patchwork of separate and potentially conflicting requirements across all the different

jurisdictions in which it operates." 2018 Order     ,r   194.   This harmful "patchwork" of state

regulation has already become a reality.    In addition to Vermont, five other states (Hawaii,

Montana, New Jersey, New York, and Rhode Island) have issued executive orders establishing

state-specific net neutrality obligations. Three other states (California, Washington, and Oregon)

have enacted state-specific net neutrality legislation. There is significant variation among these

state measures. For example, in contrast to the Executive Order and S. 289, which reinstate the

FCC's repealed Internet Conduct Standard, the New York executive order imposes an entirely

different catch-all provision prohibiting ISPs from "requir[ ing] that end users pay different or

higher rates to access specific types of content or applications." See New York EO-175 (signed

Jan. 24, 2018), available at https://on.ny.gov/2LBkRGY. Because of the inherently interstate

nature of the Internet, providers cannot apply Vermont's requirements to Internet packets as they

move through Vermont, and then apply New York's requirements when those packets travel

through New York. The provision of broadband Internet service is already being "impair[ ed]" by

the imposition of these separate and inconsistent state regulatory regimes. 2018 Order ,r 194. And

these sorts of variations will only multiply as other states enact net neutrality legislation, and

different agencies and courts in different states interpret and enforce each state's requirements

differently.




                                               35
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 36 of 39




                                 FIRST CLAIM FOR RELIEF

              Executive Order No. 2-18 and S. 289 Are Preempted by Federal Law

        69.     The allegations of paragraphs 1 through 68 above are incorporated as though fully

set forth herein.

        70.     The Executive Order and S. 289 are expressly preempted by the 2018 Order and

the Communications Act. Under the Supremacy Clause of the United States Constitution, U.S.

Const. art. VI, cl. 2, state laws that contravene validly enacted federal laws are preempted and have

no force or effect. The Executive Order and S. 289 contravene binding federal law and policy as

set forth in the 2018 Order and the Communications Act and are therefore preempted.

        71.     The 2018 Order expressly "preempt[ s] any state or local measures that would

effectively impose rules or requirements that [the FCC has] repealed or decided to refrain from

imposing in this order or that would impose more stringent requirements for any aspect of

broadband service" addressed in the 2018 Order. 2018 Order ,r 195 ( emphases added).

        72.     The Executive Order and S. 289 plainly fall within the scope of this express

preemption provision. They are state measures that seek to reinstate net neutrality requirements

that the 2018 Order repealed. And the Executive Order imposes more stringent requirements by

expanding those obligations to a larger set of providers and services than the repealed federal

regulations covered, by extending to all broadband Internet services (including enterprise offerings

sold to government entities and large businesses that the FCC decided not to regulate), not just

mass-market offerings. The Executive Order and S. 289 also are subject to conflict preemption

because they stand as an obstacle to the federal policy of reducing regulation of broadband Internet

services.

        73.     In addition, the 2018 Order reclassifies BIAS as an information service and mobile

BIAS as a private mobile services, both of which are exempt from common carrier regulation


                                                 36
         Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 37 of 39




under the Communications Act. By basing their requirements on standards formerly predicated

on classifying BIAS as a common carrier telecommunications service, the Executive Order and

S. 289 impose common carrier regulation on ISPs in violation of the express terms of the federal

Communications Act and federal policy and are therefore preempted for that reason as well.

        74.      As explained above, binding precedent holds that a state may not use its spending

power as a means to regulate indirectly what it cannot regulate directly. Nor can a state escape

preemption by claiming it is acting as a market participant where, as here, the challenged measure

aims to reach conduct wholly outside the scope of a state contract, including by regulating the

provision of service to all customers throughout the state.

        75.      The Executive Order and S. 289 subject the Associations' members to significant

and irreparable harm by imposing unconstitutional requirements on members, causing members

to lose business opportunities, and impairing members' services by exposing them to a patchwork

of inconsistent regulation.

        76.      Vermont's enforcement of the Executive Order and S. 289 will deprive the

Associations' members of their rights under the Constitution and laws of the United States, in

violation of 42 U.S.C. § 1983.

                                    SECOND CLAIM FOR RELIEF

          Executive Order No. 2-18 and S. 289 Violate the Dormant Commerce Clause

        77.      The allegations of paragraphs 1 through 76 above are incorporated as though fully

set forth herein.

        78.      The Executive Order and S. 289 violate the Commerce Clause of the United States

Constitution, art. I, § 8, cl. 3.




                                                37
        Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 38 of 39




       79.      The Executive Order and S. 289 are state measures that regulate conduct occurring

outside the borders of the State. The Executive Order and S. 289 also impose burdens on interstate

commerce that are not justified by putative in-state benefits. Binding precedent holds that such

state regulations are invalid under the Commerce Clause.

       80.      The Executive Order and S. 289 subject the Associations' members to significant

and irreparable harm-by imposing unconstitutional requirements on members, causing members

to lose business opportunities, and impairing members' services by exposing them to a patchwork

of inconsistent regulation.

       81.      Vermont's enforcement of the Executive Order and S. 289 will deprive the

Associations' members of their rights under the Constitution and laws of the United States, in

violation of42 U.S.C. § 1983.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that the Court grant the following relief:

             1. A declaration and judgment pursuant to 28 U.S.C. § 2201 that Vermont Executive
                Order No. 2-18 and S. 289 are preempted by federal law.

             2. A declaration and judgment pursuant to 28 U.S.C. § 2201 that Vermont Executive
                Order No. 2-18 and S. 289 violate the Commerce Clause.

             3. An order permanently enjoining Defendants from enforcing or giving effect to
                Vermont Executive Order No. 2-18 and S. 289.

             4. An award ofreasonable costs and attorneys' fees pursuant to 42 U.S.C. § 1988.

             5. Such further relief as the Court deems just and equitable.




                                                 38
       Case 2:18-cv-00167-jmc Document 1 Filed 10/18/18 Page 39 of 39




Dated: October 18, 2018
                                                    Respectfully submitted,



Scott H. Angstreich*                                David M. Pocius
Brendan J. Crimmins*                                PAUL FRANK+ COLLINS P.C.
Rachel Proctor May*                                 P.O. Box 1307
KELLOGG, HANSEN, TODD, FIGEL, &                     Burlington, VT 05402-1307
FREDERICK, P.L.L.C.                                 (802) 881-0828
1615 M Street NW, Suite 400                         dpocius@pfclaw.com
Washington, DC 20036
(202) 326-7900                                      Attorney for Plaintiffs American Cable
sangstreich@kellogghansen.com                       Association, CTIA - The Wireless
bcrimmins@kellogghansen.com                         Association, NCTA - The Internet &
rmay@kellogghansen.com                              Television Association, New England Cable
                                                    & Telecommunications Association, and
Attorneys for Plaintiffs CTIA - The Wireless        USTelecom - The Broadband Association
Association and USTelecom - The
Broadband Association                               Matthew A. Brill*
                                                    Matthew T. Murchison*
Jeffrey A. Lamken*                                  Adam J. Tuetken*
MOLOLAMKEN LLP                                      LATHAM & WATKINS LLP
The Watergate, Suite 600                            555 Eleventh Street NW, Suite 1000
600 New Hampshire Ave., NW                          Washington, DC 20004
Washington, DC 20037                                (202) 637-2200
(202) 556-2000                                      matthew. brill@lw.com
jlamken@mololamken.com                              matthew.murchison@lw.com
                                                    adam. tuetken@lw.com
Attorney for Plaintiff American Cable
Association                                         Attorneys for Plaintiffs NCTA - The Internet
                                                    & Television Association and New England
                                                    Cable & Telecommunications Association




*Pro hac vice motion to be filed




                                               39
